                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                     Plaintiff/Respondent,

v.                                                      No. CR 10-01761 JB
                                                        No. CV 14-00894 JB/CG

WILLIS J. YAZZIE,

                     Defendant/Movant.

                ORDER DENYING MOTION FOR RECONSIDERATION

       THIS MATTER is before the Court on Defendant Willis Yazzie’s Motion for

Reconsideration for Denying Motion for Discovery, (CR Doc. 229), filed August 15,

2016. On July 11, 2016, Mr. Yazzie filed a Motion for Discovery and Inspection, seeking

discovery of information in connection with his 28 U.S.C. § 2255 motion to vacate, set

aside, or correct sentence. (CR Doc. 227, CV Doc. 35). The Court denied Mr. Yazzie’s

Motion for Discovery and Inspection by Memorandum Opinion and Order entered July

29, 2016. (CR Doc. 228, CV Doc. 36). Mr. Yazzie now files this Motion seeking

reconsideration of that denial. (CR Doc. 229).

       Grounds warranting a motion to reconsider include (1) an intervening change in

the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice. Brumark Corp. v. Samson Resources Corp., 57

F.3d 941, 948 (10th Cir.1995). A motion for reconsideration is proper where the court

has clearly misapprehended the facts, a party's position, or the controlling law, but is not

appropriate to revisit issues already addressed in prior filings. See Van Skiver v. United




                                             1 
                                               
States, 952 F.2d 1241, 1243 (10th Cir.1991); Servants of Paraclete v. Does, 204 F.3d

1005, 1012 (10th Cir. 2000).

      Mr. Yazzie’s Motion for Reconsideration does not rely on an intervening change

in the law, does not disclose any previously unavailable evidence, and does not present

any need to correct clear error or manifest injustice. Instead, Mr. Yazzie seeks to

reargue the same issues presented and ruled on by the Court. (CR Doc. 228, CV Doc.

36). Therefore, the Court denies Mr. Yazzie’s Motion for Reconsideration for Denying

Motion for Discovery, (CR Doc. 229). See Van Skiver, 952 F.2d at 1243; Servants of

Paraclete, 204 F.3d at 1012.

      IT IS THEREFORE ORDERED that Willis J. Yazzie’s Motion for Reconsideration

for Denying Motion for Discovery, (CR Doc. 229) is DENIED.

     IT IS SO ORDERED.


                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2 
                                              
